Citation Nr: 0209739	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  95-09 850A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for duodenal ulcer, 
currently rated 20 percent disabling.

2. Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran served on active duty from November 1950 to 
November 1952.  In June 1997 he testified before a member of 
the Board of Veterans' Appeals (Board).  That member is no 
longer at the Board.  Advised of his rights and options in 
this respect, the veteran has requested a hearing before a 
member of the Board at the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case is remanded to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002) and 38 C.F.R. 
§ 20.704 (2001).

The veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


